Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 1 of 19 PageID #: 2442




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
   v.                                                §          No. 1:17-CR-00151
                                                     §          (Judge Marcia Crone)
   MOHAMED IBRAHIM AHMED                             §
   a.k.a. “Talha”, “Mohammed El Eritri”,             §
   “Abu Zakaria”                                     §

                                  SENTENCING MEMORANDUM

                                          I. Statement of the Case

          This case is set for sentencing on August 7, 2020, at 2:00 p.m. The defendant, Mohamed

   Ibrahim Ahmed, (defendant), was tried on an Indictment charging violations of 18 U.S.C. §

   2339B (attempting to provide material support to a foreign terrorist organization), 18 U.S.C. §

   1001 (making false material statements), and 18 U.S.C. § 373 (soliciting a crime of violence).

   The jury found the defendant guilty of attempting to provide material support to a foreign

   terrorist organization (count 1) and one count of making false material statements (count 3), not

   guilty of one count of making false material statements (count 4) and soliciting a crime of

   violence (count 5), and was unable to reach a verdict on one count of making false material

   statements (count 2). The government is requesting a Guidelines sentence of 300 months and a

   lifetime term of supervised release.

                                           II. Statement of Facts

          In 2012, in the Southern District of New York (SDNY), the defendant pled guilty to

   conspiring to provide material support to al-Shabaab and conspiring to receive military type

   training from that organization. (See Exhibit A, 22:16-22) (admitted at trial as Exhibit 5). The

   defendant admitted to agreeing with others to donate 2000 Euros to al-Shabaab, and he admitted
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 2 of 19 PageID #: 2443




   he knew the United States considered al-Shabaab to be a terrorist organization. (Ex. A, 21:5-9).

   The defendant also admitted he agreed with others to join an al-Shabaab military training camp.

   (Ex. A, 21:10-17). The defendant was sentenced to 111 months and ultimately designated to the

   Beaumont Federal Correctional Institute (FCI). (See Exhibit B, p. 3) (admitted at trial as Exhibit

   4).

          While at FCI, the defendant attempted to recruit and prepare other inmates to join a

   designated foreign terrorist organization, specifically ISIS. As part of his recruiting effort, the

   defendant distributed a draft translation of an asymmetric warfare manual to Inmate 1 and Inmate

   2. (See Exhibit C) (admitted at trial as Exhibit 1). The defendant told the inmates to study the

   manual and keep it hidden. (Inmate 1 Tr. 37:3-10, ECF Doc. No. 192) (Inmate 2 Tr. 14:1-13,

   ECF Doc. No. 191). The manual provides operational and logistical guidance on using guerilla

   or asymmetric warfare to defeat a superior force and control and maintain territory for the

   purpose of creating an Islamic state under Sharia law. (Ex. C, p. 5 & 9). The manual justifies

   and celebrates acts of terrorism and describes offensive jihad as a religious requirement. (Ex. C,

   p. 4, 11, 14, & 31). The manual also provides instruction on selecting human targets and

   declares “We must target and kill the Jews and Christians.” (Ex. C, pp. 31-32).

          The defendant distributed the manual not only to recruit Inmate 1 and Inmate 2 to his

   cause, but also to psychologically prepare the inmates to engage in violence, as evidenced by the

   defendant’s discussions about killing the “kuffar” (non-believers) with a gun, a knife, with

   anything they could get their hands on. (Inmate 2 Tr. 24:12-19). The defendant told Inmate 2 if

   he attacked and killed for the “deen” (religion), he would receive a reward in the afterlife.

   (Inmate 2 Tr. 25:1-4). The defendant told Inmate 2, “this is what God wants.” (Inmate 2 Tr.

   25:4-6).



                                                     2
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 3 of 19 PageID #: 2444




          The defendant also directed Inmate 1 through a physical training regimen designed to

   prepare the inmate to be a “soldier” for ISIS. (Inmate 1 Tr. 18:2-6). The defendant instructed

   Inmate 1 to put weighted medicine balls in a laundry bag and scale the batting cage in the FCI

   recreation yard to simulate climbing mountains in rugged terrain. (Inmate 1 Tr. 17-18:16-24).

   The defendant wanted Inmate 1 to pledge allegiance to ISIS. (Inmate 1 Tr. 11-12:24-1). Inmate

   1 was to remain in the United States after he was released from prison, and be a liaison for ISIS

   within the US. (Inmate 1 Tr. 16:6-21).

          Inmate 2 testified the defendant attempted to prepare Inmate 2’s mind for the defendant’s

   ideology “extensively.” (Inmate 2 Tr. 72-73:23-3). Inmate 2 also testified the defendant had

   him train physically, in order to prepare to hike mountains, avoid U.S. military forces, and be

   able “to up and go at the drop of a dime.” (Inmate 2 Tr. 73:10-19). The training was to prepare

   Inmate 2 to be physically fit for jihad. (Inmate 2 Tr. 75:5-6).

          The defendant was attuned to media about terrorist attacks. (Inmate Tr. 20:2-5). The

   defendant was “very happy” about a news report of a man in London who killed pedestrians with

   a truck. (Inmate 2 Tr. 21:1-9). The defendant told Inmate 2 it was a “good idea” to use the

   Arianna Grande concert to attack “so many young kids.” (Inmate 2 Tr. 21:18-21). The

   defendant also told Inmate 2 he was “very happy” about the April 2017 attack in Stockholm,

   Sweden, when Rakhmat Akilov killed five pedestrians with a truck. (Inmate 2 Tr. 37:1-5). The

   defendant advocated killing disbelievers to prevent people from “going against the religion,” and

   told Inmate 2 jihadists should kill the children of non-believers to prevent them from attacking

   Muslims. (Inmate 2 Tr. 41:15-22).

          The defendant also revealed his desire to exact revenge on the United States for his prior

   prosecution by telling Inmate 1 and Inmate 2 about a plan to bomb the detention facility in New



                                                    3
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 4 of 19 PageID #: 2445




   York where he had been held. The defendant described making an explosive with shrapnel and a

   chemical called RDX that would be concealed in a briefcase. (Inmate 1 Tr. 13-14:20-16). The

   briefcase would be carried into the detention center and left there, to be detonated remotely.

   (Inmate 1 Tr. 14-15:17-5). The defendant also talked to Inmate 2 about “liquid bombs” that

   could be concealed inside laptops or other mobile devices and carried onto planes or easily

   concealed in public. (Inmate 2 Tr. 28:1-6).

           The defendant was interviewed by two Federal Bureau of Investigation Special Agents on

   October 24, 2017. The defendant acknowledged the asymmetric warfare manual was part of his

   discovery from the SDNY case, but denied giving it to any inmates. (See Exhibit D, 22:20-22 &

   27:16-24) (admitted at trial as Exhibit 27A). The agents also questioned the defendant about

   plans to bomb the detention center in New York. (Ex. D, 35:16-17 & 44:14-15). The defendant

   denied talking about bombs, and denied having bomb-making knowledge or knowledge about

   explosive chemicals. (Ex. D, 35-36:18-8 & 44-45:16-2). 1

           The defendant was indicted on December 6, 2017, for attempting to provide material

   support to a designated terrorist organization, specifically ISIS, in violation of 18 U.S.C.

   § 2339B. The defendant was also charged with 3 counts of making material false statements in

   the course of a terrorism investigation in violation of 18 U.S.C. § 1001, based on the defendant’s

   denial of discussing the construction of a bomb, denial of having bomb-making knowledge, and

   denial of having knowledge of bomb-related chemicals.

           A superseding indictment was returned against the defendant on July 12, 2018, adding

   one count of soliciting a crime of violence in violation of 18 U.S.C. § 373. The original four



   1At trial, the government also presented the testimony of Person A, who testified he and the defendant attended
   Khalden training camp in Afghanistan in approximately 1996. Person A testified the training included instruction
   on explosives.

                                                           4
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 5 of 19 PageID #: 2446




   counts remained as charged in the initial indictment. The defendant filed a motion to represent

   himself on November 12, 2019, and proceeded to trial with standby counsel on December 2,

   2019. (ECF Doc. No. 106).

                             III. The Offense and Guideline Calculations

          The defendant’s first count of conviction is an attempt to violate 18 U.S.C. § 2339B,

   which prohibits the provision of material support to a designated foreign terrorist organization.

   The authority to designate an entity a “foreign terrorist organization” rests with the Secretary of

   State. Holder v. Humanitarian Law Project, 561 U.S. 1, 1 (2010). The Secretary may, in

   consultation with the Secretary of the Treasury and the Attorney General, so designate an

   organization upon finding that it is foreign, engages in “terrorist activity” or “terrorism,” and

   thereby “threatens the security of United States nationals or the national security of the United

   States.” Id. The organization at issue here (i.e. ISIS) has been a designated foreign terrorist

   organization since 2004. See 69 Fed. Reg. 61292 (Sept. 27, 2004).

          “Material support or resources” is defined by statute to include:

                          [A]ny property, tangible or intangible, or service, including
                          currency or monetary instruments or financial securities,
                          financial services, lodging, training, expert advice or
                          assistance, safehouses, false documentation or identification,
                          communications equipment, facilities, weapons, lethal
                          substances, explosives, personnel (1 or more individuals
                          who may be or include oneself), and transportation, except
                          medicine or religious materials.

   18 U.S.C. §2339A(b)(1).

          The defendant was also convicted of violating 18 U.S.C. §1001, which prohibits making

   false material statements in any matter within the jurisdiction of any department or agency of the




                                                     5
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 6 of 19 PageID #: 2447




   United States. See United States v. Rodgers, 466 U.S. 475, 479 (1984). A criminal investigation

   falls within the meaning of “any matter,” and the FBI qualifies as a department or agency of the

   United States. See Id.

          The United States Probation Office (USPO) has prepared a PreSentence Report (PSR)

   that fairly and accurately computes the defendant’s guideline calculation. The base offense level

   for a violation of 18 U.S.C. § 2339B is 26. (PSR, ¶ 23). In this case, a 2 level increase for

   providing material support or resources intending, knowing, or with reason to believe they would

   be used to commit a crime of violence is appropriate because the defendant intended to provide

   “soldiers” to ISIS to engage in fighting. (PSR, ¶ 24). The base offense level is further increased

   by 12 levels because the offense involved a federal crime of terrorism for an adjusted offense

   level of 40. (PSR, ¶ 25). The terrorism enhancement also increases the defendant’s criminal

   history category from III to VI. (PSR, ¶ 46).

          The terrorism enhancement applies where “the offense is a felony that involved, or was

   intended to promote, a federal crime of terrorism.” U.S.S.G. § 3A1.4(a), see also United States

   v. Fidse, 862 F.3d 516, 521 (5th Cir. 2017). The term “federal crime of terrorism” as used in

   §3A1.4 “has the meaning given that term in 18 U.S.C. § 2332b(g)(5).” See U.S.S.G. § 3A1.4

   cmt. n.1. Under § 2332b(g)(5), an offense qualifies as a federal crime of terrorism if two distinct

   requirements are met: (1) the offense is a violation of one or more enumerated statutory

   provisions, and (2) the offense “is calculated to influence or affect the conduct of government by

   intimidation or coercion, or to retaliate against government conduct.” Fidse, 862 F.3d at 521.

          The Fifth Circuit has recognized that an offense “involved” a federal crime of terrorism

   when the defendant’s offense includes a federal crime of terrorism. Id. at 522. Providing

   material support to a foreign terrorist organization as proscribed by 18 U.S.C. § 2339B is one of



                                                    6
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 7 of 19 PageID #: 2448




   the enumerated terrorism offenses. See 18 U.S.C. § 2332b(g)(5)(B)(i). The terrorism

   enhancement can be applied to inchoate offenses, such as attempt. United States v. Wright, 747

   F.3d 399, 407 (6th Cir. 2014). Therefore, the terrorism enhancement applies to count 1 in the

   instant case if the offense is calculated to influence or affect the conduct of government by

   intimidation or coercion, or to retaliate against government conduct. See U.S.S.G. § 3A1.4 cmt.

   n. 1; Fidse, 862 F.3d at 521.

          The government is only required to prove the applicability of U.S.S.G. § 3A1.4 by a

   preponderance of the evidence. Fidse, at 523. The government is not required to prove that the

   defendant had the means or ability to implement his plans. See United States v. Mandhai, 375

   F.3d 1243, 1248 (11th Cir. 2004). Rather, “it is the defendant’s purpose that is relevant.” Id.

   Finally, the terrorism enhancement applies even if the defendant acted with multiple goals

   simultaneously, so long as at least one of the defendant’s purposes was to influence government

   or retaliate against government conduct. See United States v. Van Haften, 881 F.3d 543, 545

   (7th Cir. 2018); see also Wright, 747 F.3d at 408.

          Providing material support to ISIS, in this case personnel in the form of trained fighters,

   is clearly an offense calculated to influence or affect the conduct of government by intimidation

   or coercion. From its very inception, ISIS’s purpose has been to affect the conduct of multiple

   governments through acts of terrorism. See United States v. Elshinawy, 2018 WL 1521876, 25

   (D. Md. March 28, 2018). The Fifth Circuit has determined that 18 U.S.C. § 2332b(g)(5) “refers

   broadly to ‘government,’” foreign or otherwise. See United States v. Khan, 938 F.3d 713, 718

   (5th Cir. 2019) (holding district court committed procedural error when it failed to apply

   terrorism enhancement to conviction for providing material support to ISIS).




                                                    7
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 8 of 19 PageID #: 2449




          The trial testimony of Dr. Lorenzo Vidino, Director of the Program on Extremism at

   George Washington University, established ISIS has engaged in a sustained effort to affect the

   conduct of multiple governments through violence. Dr. Vidino testified the primary objective of

   all jihadist groups, including ISIS, is to create a state under Sharia rule. (L.V. Tr. 28:6-20, ECF

   Doc. No. 185). A core belief of jihadist groups is that Christians and Jews are the enemy that

   occupy Muslim lands, and it is a religious duty for Muslims to engage in offensive jihad against

   them. (L.V. Tr. 49:16-21). Jihadist groups also claim Muslim lands are under occupation,

   whether through the direct presence of American troops or because of governments that are

   aligned with the West, and it is the duty of Muslims to fight these regimes and replace them with

   a new social system. (L.V. Tr. 56:8-20). ISIS is the most prominent of the jihadist groups in

   terms of carrying out the objective to establish a state. (L.V. Tr. 28-29:21-5). In 2011, ISIS

   exploited the chaos created by the Syrian civil war and began moving fighters into the area

   around the Iraq/Syria border. (L.V. Tr. 26:10-22). By 2014, ISIS controlled territory the size of

   France and declared itself the caliphate, or legitimate Islamic State. (L.V. Tr. 27:16-20, 30:7-

   19).

          ISIS’s efforts to influence and affect governments through terrorism include the

   government of the United States. ISIS has been a designated foreign terrorist organization since

   2004. See 69 Fed.Reg. 61292 (Sept. 27, 2004). The Department of State cannot designate an

   organization as an FTO unless the organization’s activity or terrorism threatens the security of

   U.S. nationals or the national security (national defense, foreign relations, or the economic

   interests) of the United States. See 8 U.S.C. §§ 1189(a)(1), 1189(d)(4). As stated by the Fifth

   Circuit in Khan, “ISIS is an enemy of the United States. Supporting ISIS … is some evidence

   that [the defendant]’s conduct was calculated to influence or affect the conduct of the United



                                                    8
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 9 of 19 PageID #: 2450




   States because ISIS’s terrorist acts are intended to intimidate or coerce the United States.” Id. at

   719.

          That the defendant intended to influence or affect the conduct of governments is clear

   from other evidence presented at trial. Inmate 2 testified the defendant wanted to instill Sharia

   law in America and “everywhere that Muslims go.” (Inmate 2 Tr. 9:8-12). The defendant was

   keenly aware of the international scope of ISIS’s terrorist activities, as he celebrated attacks that

   occurred in Sweden and elsewhere, and told Inmate 2 how to travel internationally to join ISIS.

   (Inmate 2 Tr. 38:14-20). Furthermore, the manual the defendant distributed is an actual outline

   on how to conduct guerilla-type operations to defeat opposing military forces and topple existing

   regimes, including the United States. (Ex. C, p. 31). The manual specifically references the

   September 11, 2001 terrorist attack as an example of how to “shatter the image of the regime

   targeted by the attacks.” (Ex. C, p. 33) (“Following the attacks on New York and Washington,

   America had its proverbial nose rubbed in the (illegible) humiliation.”). The manual consistently

   lists Americans as priority targets, and directs that “priority would go to the citizen’s [sp] of

   infidel countries who are directly involved in the support of the local apostates. For example, in

   the land of the two Holy Shrines [Saudi Arabia], the first elements to be targeted should be

   Americans, then the Britons. In Iraq, it should be the Americans. In Afghanistan, the

   Americans.” (Ex. C, p. 32). The defendant’s efforts to recruit and provide personnel prepared to

   carry out ISIS’s lethal objectives squarely fit within the definition of an offense calculated to

   influence or affect the conduct of government by intimidation or coercion.

          The defendant’s conduct was also calculated to retaliate against the United States

   government. Inmate 1 testified the defendant had animosity toward the United States, as

   evidenced by his description of the Orlando night club shooting as “well-deserved.” (Inmate 1



                                                     9
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 10 of 19 PageID #: 2451




   Tr. 8-9: 7-13, 2-22). Inmate 2 testified the defendant said he would “have revenge on America,”

   and talked about bringing a liquid bomb to Texas. (Inmate 2 Tr. 91-92:20-4). During a recorded

   conversation about Americans, the defendant told Inmate 2, “wherever you find it … kill them.”

   (Exhibit E, 2:19-21 & 2:9-12) (admitted at trial as Exhibit 25E). In the same conversation the

   defendant told Inmate 2, “they kill kids, we gonna kill kids.” (Ex. E, 4:1-3). The defendant’s

   interest in and willingness to seek revenge for perceived injuries is well established by the

   defendant’s own description of the plan to bomb the New York detention facility in retaliation

   for his earlier prosecution. It is reasonable to infer that part of the purpose of providing

   personnel to ISIS, particularly in view of his plan to have Inmate 1 remain in the United States to

   carry out ISIS’s directives, was to strengthen an organization that is antithetical to the United

   States’ national security interests and retaliate against the United States government. The

   terrorism enhancement therefore applies to count 1.

          The adjusted offense level for the second count of conviction, making false material

   statements, is 14. (PSR, ¶ 34). Pursuant to U.S.S.G. § 3D1.4(c), the second count of conviction

   does not increase the applicable offense level, but may provide a reason for sentencing at the

   higher end of the sentencing range for the applicable offense level. Accordingly, the total

   offense level here is 40. (PSR, ¶ 38). Based on a total offense level of 40 and a criminal history

   category of VI, the imprisonment range is from 360 months of imprisonment to life. (PSR,

   ¶ 75). However, as the applicable guideline range exceeds the statutorily authorized term of

   imprisonment, the guideline range in this case is 300 months. (PSR, ¶ 75).

          Under U.S.S.G. § 5G1.2(d), when sentencing on multiple counts of conviction, if the

   sentence imposed on the count carrying the highest statutory maximum is less than the total

   punishment, then the sentence imposed on one or more of the other counts shall run



                                                    10
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 11 of 19 PageID #: 2452




   consecutively, but only to the extent necessary to produce a combined sentence equal to the total

   punishment. See also United States v. Gonzales, No. 07-10669, 2008 WL 681514 * 1 (5th Cir.

   March 11, 2008) (finding district court may impose consecutive sentences to achieve an

   aggregated sentence within the applicable guideline range). A sentence within a properly

   calculated guidelines range is presumptively reasonable. United States v. Alonzo, 435 F.3d 551,

   554 (5th Cir. 2006).

                                             IV. Defendant Objections

              The defendant has lodged an objection to the PSR “in its entirety due to gross

   inaccuracies and disinformation/misinformation.” (ECF Doc. No. 190 ¶ 2). A PSR, however,

   generally bears sufficient indicia of reliability to be considered as evidence by the sentencing

   judge in making factual determinations. See United States v. Harris, 702 F.3d 226, 230 (5th Cir.

   2012). A district court may adopt the facts contained in a PSR without further inquiry if those

   facts have an adequate evidentiary basis with sufficient indicia of reliability and the defendant

   does not present rebuttal evidence or otherwise demonstrate that the information in the PSR is

   unreliable. See Id. “Mere objections to such supported facts are generally insufficient.” Id.

              Here, the defendant offers allegations that are insufficient to rebut or undermine the

   information in the PSR. The defendant claims the government’s witnesses had a vested interest

   in lying “in the hope of receiving a time reduction of their prison sentence,” and “it is a known

   fact the CI’s did in fact receive a substantial time reduction.” (ECF Doc. No. 190 ¶¶ 6, 7).

   Inmate 1, however, had finished a 14-year sentence by the time of trial and did not receive a

   sentencing reduction. (Inmate 1 Tr. 4:2-6 & 46:2-3). Inmate 2 testified he believed he received
                                                                                                  2
   a 3 or 4 week reduction from a 7 or 8 year sentence. (Inmate 2 Tr. 98:12-23).                      The defendant



   2   The government estimates Inmate 2 received a 3 month reduction. (Inmate 2 Tr. 98:11-14).

                                                            11
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 12 of 19 PageID #: 2453




   also says he is a “pauper” and it is “laughable that witnesses testified [the defendant] promised to

   give millions of dollars to so-called ‘recruits.’” (ECF Doc. No. 190 ¶¶ 14-16). The testimony at

   trial, however, was that the defendant would connect the inmates with a group that could provide

   resources, and substantial evidence in fact links the defendant to a terrorism-facilitation group in

   Sweden.

           The defendant’s other objections are not relevant to the reliability of the PSR and are

   simply inaccurate. For example the defendant alleges that he was kidnapped from Nigeria (ECF

   Doc. No. 190 ¶¶ 8, 17), when in fact he was arrested pursuant to a valid warrant issued from the

   Southern District of New York, and later pled guilty in that very case. (See Ex. A, 22:16-22).

   The defendant also claims the Court lacks subject matter jurisdiction over him, but subject matter

   jurisdiction over all federal criminal prosecutions is conferred on district courts by 18 U.S.C. §

   3231.

           The defendant’s unsupported assertions that the PSR is inaccurate are insufficient to

   warrant wholesale disregard of the report. See Harris, 702 F.3d at 230. The defendant’s one

   substantive objection, that count 3 carries a maximum sentence of 5 years rather than 8, has been

   addressed in the final PSR. (ECF Doc. No. 190 ¶ 18). The defendant has failed to offer

   sufficient countervailing evidence to rebut the factual information in the Pre-Sentence Report

   and has not contested the Guidelines calculation, therefore the Court may rely upon the PSR.

                                               V. Analysis

           Title 18 U.S.C. § 3553(a) sets out factors the Court should consider when determining the

   appropriate sentence. “As a matter of administration and to secure nationwide consistency, the

   Sentencing Guidelines should be the starting point and the initial benchmark” for determining the

   defendant’s sentence. Gall v. United States, 522 U.S. 38, 49 (2007). The Supreme Court has



                                                    12
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 13 of 19 PageID #: 2454




   recognized that the Sentencing Commission’s recommendation of a sentencing range “will reflect

   a rough approximation of sentences that might achieve § 3553(a)’s objectives.” Kimbrough v.

   United States, 552 U.S. 85, 90 (2007) (citations omitted).

           Application of the § 3553 factors in combination with the Guideline calculations, supra,

   demonstrates in this case a guideline sentence is "sufficient, but not greater than necessary" to

   comply with § 3553(a). A trial judge has wide discretion in determining what sentence to

   impose. United States v. Tucker, 404 U.S. 443, 446 (1972). It is within the court’s discretion to

   impose the sentence for count 3 consecutively to count 1. See Sutton v. United States, 266 F.2d

   529, 529 (5th Cir. 1959) (upholding sentences for conspiracy and substantive counts imposed

   consecutively). A sentence within the statutory maximum will generally not be disturbed on

   appeal. See United States v. Jackson, 696 F.2d 320, 321 (5th Cir. 1978) (upholding sentence of

   two five-year prison terms imposed consecutively).

      A.      The Nature and Circumstances of the Offense and the History and
                 Characteristics of the Defendant

           The defendant stands convicted of attempting to provide material support or resources to

   ISIS in violation of 18 U.S.C. § 2339B. When Congress enacted § 2339B in 1996, it made the

   specific finding that “foreign organizations that engage in terrorist activity are so tainted by their

   criminal conduct that any contribution to such an organization facilitates that conduct.”

   Humanitarian Law Project, 561 U.S. at 29. Providing foreign terrorist groups with material

   support in any form also furthers terrorism by straining the United States’ relationships with its

   allies and undermining cooperative efforts between nations to prevent terrorist attacks. Id. at 31.

           In a report on international terrorism in 2016, the Department of State declared ISIS the

   most potent terrorist threat to global security, with 8 recognized branches and numerous

   undeclared networks operating beyond the group’s core. See Dep’t of State, Bureau of


                                                     13
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 14 of 19 PageID #: 2455




   Counterterrorism, Country Reports on Terrorism 2016 : Chapter 1, Strategic Assessment (July

   2017). In 2014, ISIS was responsible for the deaths of thousands of Iraqi civilians. Id. at

   Chapter 6, Terrorist Organizations. ISIS conducted several large-scale attacks across the globe

   in 2015 and 2016, including a suicide attack at a football match in Iraq that killed approximately

   29 people, the coordinated attacks in Paris that killed approximately 130 people, and the

   coordinated attacks in Belgium that killed approximately 32 people. Id. ISIS claimed

   responsibility for the cargo truck attack in Nice that resulted in 86 deaths, and the truck attack at

   a Christmas market in Berlin that killed 12 people. Id. The defendant demonstrated he was not

   only attuned to atrocities committed by ISIS, but also he celebrated those acts and sought to

   facilitate ISIS’s capacity to continue engaging in terrorism by providing soldiers who were

   mentally and physically prepared to carry out ISIS’s directives.

          The defendant also stands convicted of lying to the FBI. Despite the detailed description

   the defendant gave of an explosive utilizing RDX he wanted to deploy in New York and the

   testimony of Person A about the explosives training in Khalden, the defendant claimed to have

   no knowledge of bomb-related chemicals. The defendant attempted to thwart the FBI’s

   investigation into a plot that endangered the lives of United States citizens by making false

   statements that obscured his own knowledge and capability to carry out the revenge plot.

          The defendant’s history of committing serious offenses began almost three decades ago.

   In 1994, the defendant was convicted of robbery in Sweden. (PSR, ¶ 49). In 2003, in Stuttgart,

   Germany, the defendant was convicted of credit card fraud. (PSR, ¶ 49). That same year, in

   Tubingen, Germany, the defendant was convicted of using false documents and fraud. (PSR,

   ¶ 49). The defendant did not receive any criminal history points for these convictions due to the

   age of the offenses. See U.S.S.G. § 4A1.2(e)(3). A few years after being convicted of various



                                                    14
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 15 of 19 PageID #: 2456




   types of fraud in Germany, the defendant left Sweden and traveled to Africa, where he was

   eventually apprehended in 2009. The defendant was brought to the United States in 2010, and

   pled guilty to conspiring to provide material support and conspiring to receive military-type

   training in 2012.

          Despite acknowledging the elements of 18 U.S.C. § 2339B in a United States court, and

   receiving a punishment of 111 months, the defendant proceeded to attempt to provide material

   support to ISIS by recruiting and training inmates at Beaumont FCI, the very crime for which he

   had been imprisoned. The defendant’s commitment to terrorism is long-standing and deeply

   entrenched. The nature and circumstances of the offense and the history and characteristics of

   the defendant weigh in favor of a Guidelines sentence of 300 months.

   B.     Adequate Deterrence & Protection of the Public from Future Crimes

          The need for a sentence that affords adequate deterrence and protection to the public is

   strong in terrorism cases. “[T]he Guidelines, while only advisory, appropriately reflect

   Congress’s considered judgment that terrorism is different from other crimes. Terrorism

   represents a particularly grave threat because of the dangerousness of the crime and the difficulty

   of deterring and rehabilitating the criminal.” United States v. Mumuni Saleh, No. 18-1604-CR,

   2019 WL 7196814, at *11 (2d Cir. Dec. 27, 2019) (quotations omitted). The sentence should be

   sufficiently serious to “deter like-minded sympathizers from taking even the first step toward

   transforming sympathy into action.” United States v. Rayyan, 885 F.3d 436, 440-41, 443 (6th

   Cir. 2018) (upholding upward variance in sentencing ISIS sympathizer on unlawful possession

   of a firearm and marijuana).

          In addition to providing general deterrence, there is a need here to protect the public from

   future crimes by this defendant. The defendant’s determination to seek recruits for a brutal



                                                   15
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 16 of 19 PageID #: 2457




   terrorist organization despite being punished for previously providing material support, and

   willingness to lie to law enforcement about his activities, demonstrate the defendant’s

   incorrigible commitment to facilitate and support terrorist organizations and activity. The

   defendant demonstrates no remorse for his conduct and no understanding of the threat to national

   security his offenses pose. Rather, the defendant casts himself as a “victim” and demeans the

   very process afforded him by United States law. (ECF Doc. No. 190 ¶ ¶ 3, 11, 17) (referring to

   trial as a “kangaroo court”). Where the defendant has previously been convicted of the same

   conduct and has given no indication that he will desist from providing material support to

   terrorist organizations in the future, the § 3553(a) factors weigh in favor of a Guidelines

   sentence.

   C.     Supervised Release

          The § 3553(a) factors analysis, supra, also weighs in favor of imposing a life term of

   supervised release. The Court should give particular consideration to the defendant’s criminal

   history in determining whether to impose supervised release. See U.S.S.G. § 5D1.1 cmt. n. 3(B).

   “In general, the more serious the defendant’s criminal history, the greater the need for supervised

   release.” Id. Here, the defendant’s long-standing history of engaging in serious crime and

   repeated efforts to facilitate terrorism warrant a lengthy prison sentence coupled with the added

   protection of supervised release. See Wright, 747 F.3d at 416 (upholding imposition of lifetime

   term of supervised release where sentencing court noted “concern as to the future actions of the

   defendant once he has served his sentence.”).

          The term of supervised release may be up to life, if the offense of conviction is listed in

   18 U.S.C. § 2332b(g)(5)(B), and the commission of the offense resulted in, or created a

   foreseeable risk, of death or serious bodily injury. U.S.S.G. § 5D1.2(b)(1). As discussed above,



                                                    16
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 17 of 19 PageID #: 2458




   providing material support to a foreign terrorist organization is an offense enumerated in 18

   U.S.C. § 2332b(g)(5)(B)(i). In this case, the defendant attempted to recruit inmates to join ISIS

   as soldiers, and instructed Inmate 2 to “kill the kufr, the nonbelievers, with a knife, with a gun,

   with whatever instrument you can put your hands on.” (Inmate 2 Tr. 24:12-15). The defendant’s

   effort to provide trained fighters to a brutal terrorist organization created a foreseeable risk of

   causing death or serious bodily injury to other persons, therefore U.S.S.G. § 5D1.2(b)(1) applies.

   See United States v. Tounisi, 900 F.3d 982, 989 (7th Cir. 2018) (upholding imposition of

   statutory maximum term of incarceration and lifetime supervised release where defendant

   attempted to join Jabhat al-Nusra).

           The government recognizes courts are ordinarily discouraged from imposing a term of

   supervised release in cases in which supervised release is not required by statute and the

   defendant is a deportable alien who will likely be deported after imprisonment. U.S.S.G.

   § 5D1.1(c). However, Application Note 5 to U.S.S.G. § 5D1.1(c) clarifies that the court should

   consider imposing supervised release if the court determines it would provide an added measure

   of deterrence and protection based on the facts and circumstances of a particular case. In

   addition to the other considerations addressed above, uncertainties about the ability of the United

   States to deport the defendant to Eritrea, his country of origin, render this just such a case. 3

           Eritrea has historically been uncooperative with accepting deportable defendants. In

   2016, Eritrea was listed as an uncooperative country by the Department of Immigration and

   Customs Enforcement, meaning Eritrea refused to take citizens who had been ordered deported

   from the United States after being convicted of felonies. Carol Morello, Deporting convicted

   criminals from the U.S. is not as easy as it sounds, Washington Post, November 28, 2016. In


   3The defendant previously had permanent resident status in Sweden. In 2015, the Swedish Migration Agency
   decided to revoke the defendant’s status and the defendant is not deportable to Sweden.

                                                        17
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 18 of 19 PageID #: 2459




   2017, about 700 Eritrean nationals in the United States were subject to final orders of removal,

   but Eritrean officials refused to cooperate with their deportations. Ron Nixon, Trump

   Administration Punishes Countries That Refuse to Take Back Deported Citizens, New York

   Times, September 13, 2017. The ability of the United States to deport the defendant to Eritrea at

   the end of his term of incarceration is not certain, and the defendant will remain in the United

   States if he is not deported. In order to provide demonstrably needed protection to the public

   from future crimes of the defendant, a term of lifetime supervision should be imposed to provide

   adequate tools to monitor the defendant and prevent future illegal activity.

                                            CONCLUSION

          Based on the foregoing, the Government in this case requests that this Court impose a

   sentence within the Guidelines Provisions custody range of 300 months and a lifetime term of

   supervised release.

                                                        Respectfully Submitted,

                                                        JOSEPH D. BROWN
                                                        UNITED STATES ATTORNEY
                                                        Eastern District of Texas

                                                        By:     __________________________
                                                                CHRISTOPHER RAPP
                                                                Assistant United States Attorney
                                                                Eastern District of Texas


                                                        By:     _________________________
                                                                ALICIA H COOK
                                                                STEPHANIE SWEETEN
                                                                Trial Attorneys
                                                                Counterterrorism Section
                                                                National Security Division
                                                                Department of Justice




                                                   18
Case 1:17-cr-00151-MAC-KFG Document 208 Filed 07/29/20 Page 19 of 19 PageID #: 2460




                                   CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing was sent to the defendant.

                                                                   /s/ ALICIA H COOK




                                                19
